IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs October 5, 2004

                 STATE OF TENNESSEE v. MICHAEL WOODS

                     Appeal from the Criminal Court for Shelby County
                         No. 99-09509      W. Fred Axley, Judge



                 No. W2003-02762-CCA-R3-CD - Filed February 17, 2005



JOSEPH M. TIPTON , J., concurring.

       I concur in the results reached and most of the reasoning used in the majority opinion. I
disagree, though, with the conclusion that Blakely v. Washington, 542 U.S. ____, 124 S. Ct. 2531
(2004), does not affect the sentencing. However, I believe the defendant’s history of criminal of
convictions justifies the sentence he received.


                                                    ____________________________________
                                                    JOSEPH M. TIPTON, JUDGE